PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/331,469
Filing Date: 21 Oct 2016
Appellant(s): Transderm, Inc.



__________________
Nathan S. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 February 2022 and the supplemental appeal brief filed 11 May 2022 appealing from the office action mailed 30 April 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues, beginning on page 13, that none of the cited references whether considered alone or in combination teach or suggest “cylindrical portion interposed between the base portion surface and a tip portion of the microneedle, the microneedle having a transition between the cylindrical portion and the tip portion that tapers in a shape formed by opposing reverse compound curves, the tip portion tapering away from the cylindrical portion” as recited in  Claim 1.  Appellant also argues that the cited references do not teach or suggest that “when seen in side profile view in a direction normal relative to the microneedle, (i) each microneedle has two opposing side boundaries that converge to a tip thereof and (ii) each side boundary, in a direction toward the tip, is shaped to opposing reverse compound curves that meet at a tangent to permit the side boundary to first bend toward a longitudinal axis of the microneedle and then away from the longitudinal axis” as recited in claim 34.  Appellant argues, on pages 15-16, that nothing in Kaspar2 shows “opposing reverse compound curves”.  Appellant points to Figure 2C of the instant application to show that the instantly claimed microneedle has a shape that includes a cylindrical portion and opposing reverse compound curves, in comparison to figures 1E and 1F of Kaspar2 which do not clearly show that the microneedles of Kaspar2 have a shape that includes a cylindrical portion and opposing reverse compound curves.
	Appellant’s arguments have been fully considered but are not found persuasive.  In response to appellant’s arguments, the instant specification discloses a method of making microneedles that comprises bringing a pin template into contact with a 1 mm thick film of 20% polyvinyl alcohol solution, and withdrawing the template under a controlled air flow to produce fiber-like structures with loadable channels, the dried needle structures are separated from the template, and mechanically trimmed to uniform height with sharp beveled tips (page 28, lines 19-23).  Kaspar2 teaches a method of make microneedles that comprises bringing a pin template into contact with a 1 mm thick film of 20% wt. polyvinyl alcohol solution, and withdrawing the template under a controlled air flow to produce fiber-like structures with loadable channels, the dried needle structures are separated from the template, and mechanically trimmed to a uniform height with sharp beveled tips (paragraph [0051]).  Kaspar2 teaches the same method of making the microneedles and uses the same material (e.g. 20% wt. polyvinyl alcohol solution) to make the microneedles, as the method to make and the materials used to make the instantly claimed microneedles.  Therefore, the shapes of the microneedles taught by Kaspar2 necessarily has the same shape including has a cylindrical portion and opposing reverse compound curves.
	Additionally, figure 2c of the instant application is a scanning electron micrograph of the instantly claimed microneedles, which provides more detail, while figures 1E and 1F of Kaspar2 is a micrograph (e.g. same as figure 3E of the instant application) of the microneedles of Kaspar2 which are not as detailed and magnified as figure 2c of the instant application.  A better comparison can be made using figures 2b and figures 3E and 3F of the instant application to compare with figures 1E and 1F of Kaspar2 because the images of the microneedles are of about the same magnification and provide about same details.  A comparison between figures 2b and figures 3E and 3F of the instant application to figures 1E and 1F of Kaspar2, shows that the microneedles have the same shape.  


    PNG
    media_image2.png
    446
    425
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    264
    367
    media_image3.png
    Greyscale

		Figure 2B				Figure 3E

    PNG
    media_image4.png
    261
    495
    media_image4.png
    Greyscale

		Figure 3F
Figures 2B, 3E and 3F of the instant application


    PNG
    media_image5.png
    387
    543
    media_image5.png
    Greyscale
       
    PNG
    media_image6.png
    443
    546
    media_image6.png
    Greyscale

		Figure 1E				Figure 1F
Figures 1E and 1F of Kaspar2

Therefore, a scanning electron micrograph of the microneedles of Kaspar2 is expected to be the same as figure 2c of the instant application, which would show that the microneedles of Kaspar2 have a shape that includes a cylindrical portion and opposing reverse compound curves.
	Appellant argues, on page 17, that the rejection using Kaspar2 is only based on impermissible hindsight reasoning in view of Appellant’s own disclosure.  The Appellant also argues that the manufacturing techniques necessary to produce the claimed microneedles are not even taught or otherwise suggested by Kaspar2 or any other reference.
	In response, the instant specification only discloses a method of making the microneedles that comprises bringing a pin template into contact with a 1 mm thick film of 20% polyvinyl alcohol solution, and withdrawing the template under a controlled air flow to produce fiber-like structures with loadable channels, the dried needle structures are separated from the template, and mechanically trimmed to uniform height with sharp beveled tips (page 2, lines 3-9; page 28, lines 19-23).  Kaspar2 teaches the same method of making microneedles comprising bringing a pin template into contact with a 1 mm thick film of 20% wt. polyvinyl alcohol solution, and withdrawing the template under a controlled air flow to produce fiber-like structures with loadable channels, the dried needle structures are separated from the template, and mechanically trimmed to a uniform height with sharp beveled tips (paragraphs [0010] and [0051]).  The method of making the instantly claimed microneedles disclosed in the instant specification is identical to the method of making the microneedles of Kaspar2 and the same materials are used (e.g. 20% wt. polyvinyl alcohol solution) to produce the microneedles.  Therefore, the microneedles of Kaspar2 necessarily has the same shape, which includes a cylindrical portion and opposing reverse compound curves, as the instantly claimed microneedles.  Appellant has not provided any evidence or argument of a process that differs from Kaspar2 that is necessary to produce the claimed microneedles and thereby provide a distinction with respect to Kaspar2.  Kaspar2 shares a common inventor, and it is Appellant that is in the best position to provide details to establish a patentable distinction. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN P NGUYEN/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619     
                                                                                                                                                                                                   /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.